DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 04/21/2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a slot game comprising a reel display area displaying a plurality of animated reels wherein a random number generator randomly triggers an add-substitution symbol feature.  Based on the random determination a first number of substitution symbols are added to the symbol window positions of the reel display area associated with a first reel.  Randomly determined if the added substitution symbol is a credit-substitution symbol and determine that the credit-substitution symbol is part of a payline wherein the credit-substitution symbol substitutes as a different symbol type when forming the payline.  Determined a first outcome based on the payline.  Cause a first animation to be presented based on the outcome.  Determine a second outcome based on a value of the credit-substitution symbol which is part of the payline.  Cause a second animation to be presented based on the second outcome.  The closest prior art of record, Mark et al. (US Pub. No. 2007/0060265 A1), teaches a wagering slot game comprising symbols which act as a credit value symbol and another symbol along a payline based on an animation change.  However, Mark and the other prior art of record lack teaching, making obvious, or anticipating all the features as a combination with the random determination of substitution symbols which are randomly determined to be credit symbols and which also count as another symbol along a payline.  Specifically the random determination acts in a different manner in Mark.  See applicant's arguments 11/09/2021 which were found to be persuasive regarding the additional steps.
As per the 101 examiner recognizes applicant has removed financial obligation language to claim an outcome instead and that additional steps were added to include an animation step which is tied to the process of the game and examiner has determined not to be extra solution activity.  Specifically these are steps that are part of the outcome determination and occur as outcomes are presented instead of merely recited a generic display or animation step.  Therefore the prior 101 rejection is overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        5/27/2022